Ellis, J.
The plaintiff in error was committed to the custody of the Sheriff of Duval County by an order of the County Judge of that County upon a criminal charge. The plaintiff in error applied for a writ of habeas corpus to the Judges of the Circuit Court for Duval County and at the hearing he was remanded to the custody of the sheriff and seeks to reverse the judgment upon writ of error.
The judgment is affirmed upon the authority of State of Florida ex rel., Jack Stillman, Plaintiff in Error v. R. E. Merritt as Sheriff of Duval County, Defendant in Error, this day decided.
Affirmed.
Taylor, C. J., and Wihtfield, West and Terrell, J. J., concur.